United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 30, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-20059
                           Summary Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

ROGER SALINAS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-310-1
                       --------------------

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed Roger Salinas’s sentence following his

guilty-plea convictions for conspiracy to possess with intent to

distribute 3, 4 methylenedioxymethamphetamine (“MDMA”) and aiding

and abetting possession with intent to distribute MDMA. See United

States v. Salinas, No. 04-20059 (5th Cir. Sep. 23, 2004).              The

Supreme Court granted Salinas’s petition for a writ of certiorari,

vacated our previous judgment, and remanded the case for further

consideration in light of United States v. Booker, 125 S. Ct. 738

*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20059
                                  -2-

(2005).   See Salinas v. United States, 125 S. Ct. 1091 (2005).

This court has received supplemental briefs addressing Booker’s

impact.

     Salinas contends that the district court erred by sentencing

him under a mandatory application of the United States Sentencing

Guidelines.    He concedes that he raised this issue for the first

time in his petition for a writ of certiorari.   This court will not

consider a Booker-related challenge raised for the first time in a

petition for certiorari absent extraordinary circumstances.      See

United States v. Taylor, 409 F.3d 675, 676 (5th Cir. 2005).

     We first examine whether Salinas can establish plain error,

for if plain error has not been shown, “it is obvious that the much

more demanding standard for extraordinary circumstances, warranting

review of an issue raised for the first time in a petition for

certiorari, cannot be satisfied.”      Id. at 677.    To meet plain

error, Salinas must show (1) error; (2) that is plain; and (3) that

affects his substantial rights.     United States v. Mares, 402 F.3d

511, 520 (5th Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct.

43 (2005).    In light of Booker, it is clear that the district court

committed error that is plain.     To satisfy the third prong of the

plain-error test, that the error affected his substantial rights,

Salinas must demonstrate “that the sentencing judge--sentencing

under an advisory scheme rather than a mandatory one--would have

reached a significantly different result.” Mares, 402 F.3d at n.9.

Salinas contends that he can show a reasonable probability that the
                                  No. 04-20059
                                       -3-

district court would have imposed a lower sentence because he was

truthful, cooperative, and remorseful. However, he points to no

remarks by the sentencing judge that support this contention.

Salinas    also    notes      that,    consistent    with   the     Government’s

recommendation, he was sentenced at the bottom of the applicable

guideline range.       However, this contention is unavailing, as it is

foreclosed by United States v. Bringier, 405 F.3d 310, 318 n.4 (5th

Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 264 (2005).

Accordingly,      we   find   that     Salinas   cannot   establish    that   the

district court’s error affected his substantial rights because

there is “no evidence in the record suggesting that the district

court would have imposed a lesser sentence under an advisory

guidelines system.”        Taylor, 409 F.3d at 677.

     Salinas      also   seeks    to    preserve    for   further    review   his

contentions that Booker errors are structural and presumptively

prejudicial. We reject these claims because they conflict with the

applicable standard of review for Booker errors, as set forth in

Mares.    See United States v. Malveaux, 411 F.3d 558, 561 n.9 (5th

Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 194 (2005).

     Given that plain error has not been shown, Salinas cannot meet

the more demanding extraordinary circumstances test.                 See Taylor,

409 F.3d at 677.         Because nothing in the Supreme Court’s Booker

decision requires us to change our prior decision, we REINSTATE OUR

JUDGMENT affirming Salinas’s sentence.

     AFFIRMED.